DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 is being considered by the examiner.	

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/14/2022 is acknowledged.
Claims 8-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Drawings
The drawings are objected to because reference 140 “COmmunication Modem” in Fig. 2 should read –Communication Modem-- and references “559, 801, 898, 602, 780” in 604, “660, 780, 559, 801, 898” in 608, “652, 832, 609, 851, 948” in 616, and “602, 559, 801, 890” in 622 should add –ms—to make it clear they are interval durations and not reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 138 “AFL Detector” in Fig. 2, “Dropout” and “Dense” in Fig. 4, “602, 559, 801, and 890” in 622 Fig. 6, and “907” and “Doctor” in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains 170 words, which exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the one or more features" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, applicant is encouraged to change the limitation to read –one or more features--.
The term “unduly noisy” in claim 4 is a relative term which renders the claim indefinite. The term “unduly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “DCA data set” has been rendered indefinite because it is not clear what the noise standard is for a DCA data set to be classified as “unduly noisy.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically an abstract idea (mental process of identifying a valid and invalid sub-set of DCA data sets and presenting information concerning at least one of the valid or invalid sub-sets of the DCA data sets) without significantly more.
Step 1
	The claimed invention in claims 1-7 are directed to statutory subject matter as the claim recites a system for declaring arrhythmias in cardiac activity. 
Step 2A, Prong One
Regarding claims 1-7, the recited steps are directed to a mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsection (III)). Regarding claim 1, the limitations of “identify a valid sub-set of the DCA data sets that correctly characterize the corresponding CA signals and to identify an invalid sub-set of the DCA data sets that incorrectly characterize the corresponding CA signals, and present information concerning at least one of the valid sub-set or invalid sub-set of the DCA data sets” are a process, as drafted, covers performance of the limitation that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional mentally identifying valid and invalid sub-sets when looking at print outs of the DCA data sets and showing the sub-sets as valid or invalid on paper.
Step 2A, Prong Two
For claims 1-7, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional limitations including “memory, a machine learning (ML) model, one or more processors, and an implantable medical device (IMD)” and claim 6 recites additional limitation “transceiver.” The implantable medical device (IMD) amounts to nothing more than pre-solution activity of data gathering. The machine learning (ML) model amounts to nothing more than post-solution activity. The memory, one or more processors, and transceiver are recited at a high-level of generality and amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. 
Step 2B
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional elements of identifying/presenting amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of identifying a valid and invalid sub-set of DCA data sets and presenting information concerning at least one of the valid or invalid sub-sets of the DCA data sets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud (US 20190336026 filed on 5/7/18) in view of Lu (US 20200178825 filed on 12/5/18).
Regarding claims 1, 2, and 7, Dawoud teaches a system for declaring arrhythmias in cardiac activity, comprising: memory to store specific executable instructions (memory 160 in Fig. 2A and ¶84), one or more processors configured to execute the specific executable instructions to (microcontroller 121 in Fig. 2A and ¶80): obtain device classified arrhythmia (DCA) data sets (¶14-detecting arrhythmias in cardiac activity) generated by an implantable medical device (IMD) (ICM 100 in Fig. 1 and ¶76) for corresponding candidate arrhythmias episodes declared by the IMD (¶78-the ICM 100 senses far field, subcutaneous CA signals, processes the CA signals to detect arrhythmias), the DCA data sets including cardiac activity (CA) signals for one or more beats (¶14-cardiac activity (CA) data set that includes far field CA signals for beats) sensed by the IMD (¶78-the ICM 100 sense far field, subcutaneous CA signals) and one or more device documented (DD) markers that are generated by the IMD (¶66-device documented marker refers to markers that are declared by an implantable cardiac monitor and/or implantable medical device); identify a valid sub-set of the DCA data sets that correctly characterize the corresponding CA signals (¶108-AF detection process determines whether AF episodes declared by the ICM are true or false) and to identify an invalid sub-set of the DCA data sets that incorrectly characterize the corresponding CA signals (¶75-based on the number of false R-wave markers in the EGM strip, the AF detection algorithm may determine that no arrhythmia episode is present or a false arrhythmia episode is present); and a display configured to present information concerning at least one of the valid sub-set or invalid sub-set of the DCA data sets (¶142-devices 504-508 include a display to present the various types of CA signals, markers, statistics, diagnostics and other information described herein, Fig. 5). However, Dawoud does not teach a machine learning (ML) model. 
Lu relates generally to cardiac monitoring, such as electrocardiography, and more particularly, to automatic detection of cardiac abnormalities from cardiac waveforms with deep neural networks (¶1). Lu further teaches the use of batch normalization and an activation function of leaky relu in the first layer of the convolutional neural network (¶35). A novel deep neural network system and training structure of Lu requires minimal pre-processing of ECG waveforms and does not require feature extraction or waveform parameter identification prior to providing the ECG data to the neural network system (¶17). Regarding claim 2, Lu further teaches a ML model (13 in Fig. 5 and ¶30) representing a convolutional neural network (¶30-convolutional neural network (CNN)) comprising sub-layers (¶30-include one or more additional convolutional layers) and including rectified linear unit activation functions (101 in Fig. 6 and ¶35-activation function of leaky relu) and batch normalization (101 in Fig. 6 and ¶35-batch normalization). Regarding claim 7, Lu teaches processing system 201 in Fig. 1A, which can include one or more processors to apply ML processing for identification of arrhythmias based on cardiac waveforms (¶24).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date to use one or more processors performing convolutional neural network with rectified linear unit activation functions and batch normalization as taught by Lu to perform ECG signal processing of Dawoud in order to identify arrhythmias based on cardiac waveforms while minimizing pre-processing of ECG waveforms.
Regarding claim 3, Dawoud teaches wherein the CA signals represent subcutaneous electrocardiogram (EGM) signals (¶111-CA signals, such as electrocardiogram (ECG) signals and/or intra-electrocardiogram (EGM) signals. The ECG and/or EGM signals may be collected by a subcutaneous ICM) for a series of beats over a predetermined period of time (¶113-predetermined period of time), the one or more processors configured to identify the one or more features of interest based in part on the CA signals (¶114-collection and analysis of CA signals by the ICM may be initiated automatically when the ICM detects an episode of interest) aligned in time with the corresponding DD markers (¶120-the DD and confirmatory feature markers for the CA data may be aligned temporally and compared to identify differences).
Regarding claim 4, Dawoud teaches i) a confidence indicator indicative of a degree of confidence that the corresponding DCA data set represents a true positive or false positive designation of an arrhythmia of interest (¶139-quality indicators indicative of whether the sensitivity profile parameter settings were deemed to accurately declare AF detection in a high percentage of the instances of AF); ii) a confidence indicator indicative of an accuracy of R-wave sensing implemented by the IMD (¶139-quality indicators indicative of whether the sensitivity profile parameter settings were deemed to collect good or accurate results (e.g., correctly sense R-waves)); iii) a recommendation (¶141-sensitivity profile parameter adjustments) indicative of a sensitivity level to be utilized by the IMD to identify R waves in the CA signals (¶141-sensitivity profile parameter adjustments may be pushed and uploaded to the ICM, R-wave); or iv) an output indicating that a particular DCA data set is unduly noisy and should not be characterized as a normal sinus rhythm, nor an arrhythmia (¶135-may classify the false AF detection as noise when the baseline CA data set is determined to have an excessive amount of noise (at 302)).
Regarding claim 5, Dawoud teaches the IMD comprising: a combination of subcutaneous electrodes configured to collect the CA signals (¶63-collectively “CA signals” are used interchangeably throughout to refer to an analog or digital electrical signal recorded by two or more electrodes positioned subcutaneous; 114 and 126 electrodes in Fig. 1 and ¶76); IMD memory configured to store program instructions; and one or more IMD processors configured to execute the program instructions to (160 and 121 in Fig. 2A; ¶78-ICM 100 includes one or more processors and memory that stores program instructions): analyze the CA signals and based on the analysis declare candidate arrhythmias episodes (¶80-analyzing the cardiac activity data to identify AF episodes); generate the DCA data sets (arrhythmia diagnostics 149 in Fig. 2C and ¶105) including the corresponding CA signals and the corresponding DD markers (¶102-cardiac activity data generated and stored by the ICM; ¶110-all device documented markers are declared and designated by the ICM utilizing the ORI process to analyze the CA signals); and a transceiver configured to wirelessly transmit the DCA data sets to an external device (¶105-the CA data set 141 is telemetered from the ICM to a local external device and/or remote server).
Regarding claim 6, Dawoud teaches an external device (external device 154 (e.g. local transceiver) in Fig. 2A and ¶93) that includes the memory and the one or more processors (¶96-microcontroller 121 and memory 160 in Fig. 2A) and a transceiver (external device 154 (e.g. local transceiver) in Fig. 2A and ¶93), the transceiver configured to wirelessly receive (¶76-wirelessly communicate) the DCA data sets from the IMD (¶92-externally implemented confirmatory feature detection process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792